Cooley, J.
This is a judgment creditor’s bill. The object is to set aside certain conveyances made by Peter Yandermeulen, one of the judgment debtors, to or for the use of Mary A. Yandermeulen, his wife. The fact of the conveyances and that they were voluntary is admitted, but they were made some years before complainant became a creditor, and it therefore became a necessary part of his case that he should show the conveyances were made with intent to defraud either existing or subsequent creditors. Herschfeldt v. George 6 Mich. 456 ; Keeler v. Ullrich 32 Mich. 88. In his attempt to make such proof the complainant has signally failed. The evidence abundantly shows that Yandermeulen was solvent when the transactions took place, and there is no good reason to infer from the surrounding circumstances that he then anticipated the calamity which afterwards visited him and which was precipitated, if not caused, by the fraud of a partner. The provision he made for his wife was not extravagant in view of his existing circumstances, and we do not doubt its having been made in good faith. The decree of the court of chancery will therefore be affirmed with costs.
*525An incidental question arises respecting certain allowances to be made against the defendant Mary A. Yandermeulen in favor of Robert H. Brown, a brother of the complainant, and who was made a defendant because of holding certain securities which the complainant sought to. reach. Ye have onty to say of this part of the case, as we have said of the other, that we think the decree actually rendered was substantially just.' The defendant Brown having taken'a separate appeal, the decree as to him will be affirmed with costs to the defendant Mary A. Yandermeulen.
The record is exceedingly voluminous, and as the questions are all questions of fact, a review of them in this opinion is not important. The defendant Brown does indeed question the right of the court to determine his claims in this suit, but the right is clear. lie was holding in complainant’s interest securities belonging to Mrs. Yandermeulen against'her will and without any lien; and if any one could complain of the decree, it would be the owner of the securities. She, however, does not complain.
The other Justices concurred.